      Case 3:20-cv-04929-WHA Document 79-1 Filed 08/11/21 Page 1 of 2



 1   DOUGLAS H. MEAL (admitted pro hac vice)
     dmeal@orrick.com
 2   REBECCA HARLOW (STATE BAR NO. 281931)
     rharlow@orrick.com
 3   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 4   405 Howard Street
     San Francisco, CA 94105-2669
 5   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 6
     Attorneys for Defendants
 7   ZOOSK, INC. and SPARK NETWORKS SE
 8                                    UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                         SAN FRANCISCO DIVISION
11

12

13   JUAN FLORES-MENDEZ, an individual and            Case No. 3:20-cv-4929-WHA
     AMBER COLLINS, an individual, and on
14   behalf of classes of similarly situated          [PROPOSED] ORDER GRANTING
     individuals,                                     DEFENDANT ZOOSK INC.’S MOTION
15                                                    TO DISMISS PLAINTIFFS’ SECOND
                        Plaintiffs,                   CAUSE OF ACTION
16
              v.                                      Date:     September 16, 2021
17                                                    Time:     8:00 a.m.
     ZOOSK, INC., a Delaware corporation, and         Location: Courtroom 12, 19th Floor
18   SPARK NETWORKS SE, a German                                450 Golden Gate Ave.
     corporation,                                               San Francisco, California
19
                        Defendants.                   Judge:      The Honorable William Alsup
20
21

22

23

24

25

26
27

28                                                                  [PROPOSED] ORDER GRANTING
                                                               DEFENDANT ZOOSK INC.’S MOTION TO
                                                                                     DISMISS SAC
     4128-4953-4768.2
                                                                                3:20-CV-4929-WHA
      Case 3:20-cv-04929-WHA Document 79-1 Filed 08/11/21 Page 2 of 2



 1            Presently before the Court is Defendant Zoosk, Inc.’s (“Zoosk’s”) Motion to Dismiss

 2   Plaintiffs’ Second Cause of Action in the Second Amended Complaint, filed July 27, 2021. Having

 3   considered the parties’ written submissions and arguments, the Court GRANTS the Motion.

 4            The Court finds that Plaintiffs’ Second Cause of Action in the Second Amended Class

 5   Action Complaint against Defendant Zoosk must be dismissed for failure to state a cognizable claim

 6   for relief.

 7            Accordingly, IT IS HEREBY ORDERED THAT Defendant Zoosk’s Motion is

 8   GRANTED. Plaintiffs’ Second Cause of Action in the Second Amended Class Action Complaint

 9   against Defendant Zoosk is hereby dismissed WITH PREJUDICE.

10

11            IT IS SO ORDERED.

12
     DATED: _____________________
13                                                              HON. WILLIAM ALSUP
                                                                United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                                   [PROPOSED] ORDER GRANTING
                                                                DEFENDANT ZOOSK INC.’S MOTION TO
                                                   -1-
                                                                                      DISMISS SAC
     4128-4953-4768.2
                                                                                 3:20-CV-4929-WHA
